DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/GB2017/000078 filed May 15, 2017 and to Foreign Application GB1610715.3A filed June 18, 2016.

Status of Claims
This Office Action is responsive to the amendment filed on March 1, 2022. As directed by the amendment: claims 14, 27, and 31 have been amended. Thus, claims 14-31 are presently pending in this application. 
 Claims 14-16, 27, and 30-31, and claims 17-26 and 28-29 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments obviate the previous 35 U.S.C. 112(b) rejections of claims 14-16, 27, and 30-31, and claims 17-26 and 28-29 by dependency. Claims 14-21 and 24-26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (WO 2015/052681 A1) in view of Chu et al. (WO 2012/033421 A1). Claims 22-23 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Dodd, Jr. (U.S. Patent No. 5,595,173. Claims 27-30 were previously rejected under 35 U.S.C. 103 as being unpatentable over Marler et al . (U.S. Pub. No. 2004/0123974) in view of Chu (WO 2012/033421 A1). Claim 31 was previously indicated as being allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 27, and claims 15-26 and 28-31 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the device including an HME element retained in the enlarged region having opposite end faces spaced from respective inner opposing walls of the housing in a central region of the housing”, ln 3-5 firstly, it is unclear whether the HME element or the enlarged region comprise the “opposite end faces”.  Secondly, it is unclear whether the central region comprises the transversely enlarged region or if they are separate locations/areas. Applicant’s specification discloses the transversely enlarged region of the housing as being located in a central region of the housing (13; Fig. 1-2), Pg. 3 and Examiner believes Applicant intends for the HME element to comprise the “opposite end faces”. Therefore, for the purpose of this Office Action “the device including an HME element retained in the enlarged region having opposite end faces spaced from respective inner opposing walls of the housing in a central region of the housing”, ln 3-5 of claim 14 is interrupted as reciting --the device including an HME element retained in the enlarged region, wherein the HME element has opposite end faces spaced from respective inner opposing walls of the housing in the transversely enlarged region which is a central region of the housing--.
Similar rational is applied to independent Claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (WO 2015/052681 A1; hereinafter: “Salmon”) in view of Chu et al. (WO 2012/033421 A1; hereinafter: “Chu”).
Regarding Claim 14, Salmon discloses a heat and moisture exchange (HME) device comprising a housing (33, 34, 35, 36; Fig. 3a-3e) providing an inlet coupling (35; Fig. 3a, 3c-3e; Pg. 15, ln 35-38), an outlet coupling (36; Fig. 3a, 3c-3e; Pg. 15, ln 35-38) and a transversely enlarged region (34; Fig. 3a, 3c-3e) between the inlet and outlet couplings (Pg. 15, ln 35-38), the device including an HME element (38; Fig. 3a-3c, 3e) retained in the enlarged region (Fig. 3a, 3e), respective inner opposing walls (C and D, Fig. A annotated below) of the housing in the transversely enlarged region which is a central region (E, Fig. A annotated below) of the house (Fig. 3e) so that air can flow through the HME element across the entire surface of both opposite end faces (Fig. 3a, 3e), and a wall (F, Fig. A annotated below) of the housing in the transversely enlarged region having a thickness (G, Fig. A annotated below). 

    PNG
    media_image1.png
    444
    670
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3e of Salmon.
Salmon does not specifically disclose the HME device wherein the wall of the housing at least in the enlarged region includes foamed plastic material having the thickness adapted to provide thermal insulation of the housing around the HME element.
Chu teaches a foamed wall (3; Fig. 2A-2B) with a thickness (Fig. 2A-2B) formed of a foamed plastic material (Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 19, ln 1-9; Pg. 26, ln 23-25) configured to provide thermal insulation (Pg. 17, ln 9-12; Pg. 18, ln 1-8; Pg. 18, ln 23-24; Examiner notes: Chu discloses the wall entirely (i.e. more than 50% of the thickness of the wall) formed of a foamed plastic material.) for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wall of the transversely enlarged region of the HME device of Salmon to be formed of the foamed plastic material, including the thickness, that is adapted to provide thermal insulation of the housing around the HME element as taught by Chu for the purpose of thermally insulating and reducing condensation of humidified gas (See Chu: Pg. 18, ln 1-8).
Regarding Claim 15, the modified device of Salmon discloses the HME device wherein the thickness of the wall of the housing at least in the enlarged region is formed of the foamed plastics material (See Chu: Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 19, ln 1-9; Pg. 26, ln 23-25) shown above. 
The modified device of Salmon does not specifically disclose the HME device wherein the foamed plastics material has a thermal conductivity of 0.0315 W/(mK) or less.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  In this case, the modified device of Salmon discloses the wall of the housing as being formed from foamed polymer material including Linear Low Density Polyethylene (LLDPE), Low Density Polyethylene (LDPE), Polypropylene (PP), Polyolefin Plastomer (POP), Ethylene Vinyl Acetate (EVA) or blends of these materials (See Chu: Pg. 19, ln 5-9). Thus, identifying a specific foamed plastic material have a thermal conductivity of 0.0315 W/(mK) or less that would further thermally insulate and reduce condensation of humidified gas would only involve routine experimentation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize a foamed plastic having a thermal conductivity of 0.0315W/mK, for the purpose of thermally insulating and reducing condensation of humidified gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)
Regarding Claim 16, the modified device of Salmon discloses the HME device, shown above.
The modified device of Salmon does not specifically disclose the HME device wherein the ratio of the wall thickness of the enlarged region to an external diameter of the foamed plastic material is substantially 1:8 (i.e. 1:7 to 1:9). 
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  In this case, the modified device of Salmon discloses the thickness of the wall is 0.3-1 mm and the diameter of the enlarged region is 10-30mm (See Chu: Pg. 26, ln 32-25). Thus, setting the ratio of the wall thickness of the enlarged region to the external diameter of the foamed plastic material to substantially 1:8 (i.e. 1:7 to 1:9) would involve routine experimentation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the ratio of substantially 1:8 (i.e. 1:7 to 1:9) between the wall thickness of the enlarged region to the external diameter of the foamed plastic material for the purpose of thermally insulating and reducing condensation of humidified gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding Claim 17, the modified device of Salmon discloses the HME device wherein the inlet and outlet are axially aligned with one another (See Salmon: Fig. 3a-3e).
Regarding Claim 18, the modified device of Salmon discloses the HME device wherein the enlarged region includes a cylindrical portion of a circular section (A, Fig. B annotated below) and two opposite end wall portions (at B and at C, Fig. B annotated below) extending laterally to the inlet and outlet respectively.

    PNG
    media_image2.png
    446
    684
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3e of Salmon.
Regarding Claim 19, the modified device of Salmon discloses the HME device wherein the cylindrical portion and the two opposite end wall portions are formed entirely of the foamed plastics material (See above; See Chu: Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 19, ln 1-9; Pg. 26, ln 23-25).
Regarding Claim 20, the modified device of Salmon disclose the HME device wherein at least an inner surface (B and C, Fig. B annotated above) of the opposite end wall portions extend at an angle (D and E, Fig. B annotated above) to the normal to an axis of HME device (F, Fig. B annotated above; Examiner notes: the modified device of Salmon discloses the inner surfaces being 90° to the axis of the HME device.).
Regarding Claim 21, the modified device of Salmon disclose the HME device having the inlet coupling (See Salmon: 35; Fig. 3a, 3c-3e; Pg. 15, ln 35-38), the outlet coupling (See Salmon: 36; Fig. 3a, 3c-3e; Pg. 15, ln 35-38) and the transversely enlarged region (See Salmon: 34; Fig. 3a, 3c-3e) attached between the inlet and outlet couplings (See Salmon: Pg. 15, ln 35-38), shown above. 
The modified device of Salmon does not explicitly disclose the HME device wherein the inlet coupling and outlet coupling are components formed separate from the transversely enlarged region and attached with the transversely enlarged region.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   In this case, the modified device of Salmon clearly depicts the inlet coupling (See Salmon: 35; Fig. 3a, 3c-3e), the outlet coupling (See Salmon: 36; Fig. 3a, 3c-3e) and the transversely enlarged region (See Salmon: 34; Fig. 3a, 3c-3e; Pg. 15, ln 35-38) as separate components attached together (See Salmon: Fig. 3a-3e)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified device of Salmon for the benefit of allowing ease of assembly and removal/replacement of the HME element.  
Regarding Claim 24, the modified device of Salmon discloses the HME device wherein the housing is formed in two parts (A and B, Fig. C annotated below) joined together at mating end surfaces (at C and at D, Fig. C annotated below) in the transverse enlarged region.

    PNG
    media_image3.png
    748
    744
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3e of Salmon.
Regarding Claim 25, the modified device of Salmon discloses the HME device wherein the mating end surfaces are inclined in opposite senses at an angle (E and F, Fig. C annotated above) to the normal to an axis of the device (Examiner notes: The mating end surfaces are angled normal (i.e. 90°) to the axis of the device and angled at a non-parallel, non-perpendicular angle.). 
Regarding Claim 26, the modified device of Salmon discloses the HME device wherein opposite end surfaces of the HME element each form a shallow, concave, conical shape (A and B, Fig. D annotated below).

    PNG
    media_image4.png
    698
    520
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 3b and 3c of Salmon.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Chu as applied to claim 14 above, and further in view of Dodd, Jr. (U.S. Patent No. 5,595,173; hereinafter: “Dodd”).
Regarding Claim 22, the modified device of Salmon discloses the HME device wherein the HME element is a coil of paper (Pg. 13, ln 22-25; Pg. 15, ln 30 to Pg. 17, ln 2; Fig. 3b. 3c, 3e). 
The modified device of Salmon does not specifically disclose the HME device wherein the HME element is a coil of corrugated paper. 
Dodd teaches an HME element (30; Fig. 4) comprising a coil of corrugated paper (col 5, ln 22-45) for the purpose of maintaining a direct, open and unimpeded respiratory fluid flow (col 2, ln 36-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the HME element of the HME device of the modified device of Salmon to be a coil of corrugated paper as taught by Dodd for the purpose of maintaining a direct, open and unimpeded respiratory fluid flow (See Dodd: col 2, ln 36-40).
Regarding Claim 23, the modified device of Salmon discloses the HME device wherein the coil of corrugated paper is wound about a hollow tubular sleeve (See Salmon: 29; Fig. 3a; Pg. 16, ln 20-25).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Marler et al . (U.S. Pub. No. 2004/0123974; hereinafter: “Marler”) in view of Chu (WO 2012/033421 A1).
Regarding Claim 27, Marler discloses a heat and moisture exchange (HME) device (200; Fig. 7-10) comprising: a housing (220, 350, 400, 500; Fig. 7-8) providing an inlet coupling (21, 21A, 21B; Fig. 7-8), an outlet coupling (25, 25A, 25B; Fig. 7-8) and a transversely enlarged region (A, Fig. E annotated below) between the inlet and outlet couplings (Fig. 7-8), the device including an HME element (15; Fig. 8; ¶¶ 0015, 0029, 0045) retained in the enlarged region (Fig. 8), wherein the HME element has opposite end faces (B and C, Fig. E annotated below) spaced from the housing in the transversely enlarged region (Fig. 8), wherein the HME element has opposite end faces spaced from respective inner opposing walls (D and E, Fig. A annotated below) of the housing in the transversely enlarged region which is a central region of the housing (F, Fig. E annotated below) of the house so that air can flow through the element across the entire surface of both faces (Fig. 8), a hollow tubular sleeve (37; Fig. 8) extending axially through the HME element between the opposite end faces of the HME element in alignment with the inlet and outlet couplings (Fig. 8), wherein the housing has at least in the enlarged region a wall (G, Fig. E annotated below) having a thickness (H, Fig. E annotated below).

    PNG
    media_image5.png
    560
    702
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 8 of Marler.
Marler does not specifically disclose the HME device wherein the housing has at least in the enlarged region the wall including foamed plastic material having the thickness adapted to provide thermal insulation of the housing around the HME element.
Chu teaches a foamed wall (3; Fig. 2A-2B) with a thickness (Fig. 2A-2B) formed of a foamed plastic material (Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 19, ln 1-9; Pg. 26, ln 23-25) configured to provide thermal insulation (Pg. 17, ln 9-12; Pg. 18, ln 1-8; Pg. 18, ln 23-24; Examiner notes: Chu discloses the wall entirely (i.e. more than 50% of the thickness of the wall) formed of a foamed plastic material.) for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wall of the transversely enlarged region of the HME device of Salmon to be formed of the foamed plastic material, including the thickness, that is adapted to provide thermal insulation of the housing around the HME element as taught by Chu for the purpose of thermally insulating and reducing condensation of humidified gas (See Chu: Pg. 18, ln 1-8).
Regarding Claim 28, the modified device of Marler discloses the HME device further comprising a selectively openable valve (See Marler: 74, 78; Fig. 8-9) in the tubular sleeve for reversing direction of air flow (See Marler: ¶¶ 0044-0046).
Regarding Claim 29, the modified device of Marler discloses the HME device wherein the housing comprises two parts (See Marler: 220, 400; Fig. 7-8 and 350, 500; Fig. 7-8) bonded together at respective mating end surfaces (G, Fig. E annotated above) about the HME element (See Marler: ¶ 0048).
Regarding Claim 30, the modified device of Marler discloses the HME device wherein the thickness of the wall of the housing at least in the enlarged region is formed of the foamed plastics material (See Chu: Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 19, ln 1-9; Pg. 26, ln 23-25) shown above. 
The modified device of Salmon does not specifically disclose the HME device wherein the foamed plastics material has a thermal conductivity of 0.0315 W/(mK) or less.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  In this case, the modified device of Salmon discloses the wall of the housing as being formed from foamed polymer material including Linear Low Density Polyethylene (LLDPE), Low Density Polyethylene (LDPE), Polypropylene (PP), Polyolefin Plastomer (POP), Ethylene Vinyl Acetate (EVA) or blends of these materials (See Chu: Pg. 19, ln 5-9). Thus, identifying a specific foamed plastic material have a thermal conductivity of 0.0315 W/(mK) or less that would further thermally insulate and reduce condensation of humidified gas would only involve routine experimentation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize a foamed plastic having a thermal conductivity of 0.0315W/mK, for the purpose of thermally insulating and reducing condensation of humidified gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record disclose the HME devices, shown above.
Prior art of record fails to disclose or render obvious the HME device wherein the tubular sleeve has respective flare ends, and wherein the inlet coupling and the outlet coupling have respective noses each extending a distance into a corresponding one of the flare ends of the tubular sleeve to provide respective annular airflow passages around the outside of the respective noses (emphasis added).

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Chu fails to disclose the wall of the enlarged region including foamed plastic material having the thickness adapted to provide thermal insulation of the housing around the HME element as recited in independent claims 14 and 27. Specifically, Applicant asserts that Chu is directed to a breathing tube and therefore is not in Applicant’s field of endeavor and that Chu is intended to prevent the collection of moisture within the breathing tube because the foam material of Chu prevents condensation, Pg. 7. Examiner respectfully disagrees. First, in response to applicant's argument that Chu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s field of endeavor being that of an HME device that manages the humidity of breathing gases. Chu is at least in the field of Applicant’s endeavor because Chu is directed to an apparatus that thermally manages high humidity breathing gases that come into contact with the walls of a component at a relatively lower temperature by providing thermal resistant walls (See Chu: Pg. 13, ln 32 to Pg. 14, ln 4). One of ordinary skill in the art would look to Chu to modify the wall of the housing for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8) because the HME element is not in contact with the wall and moisture in vapor form would more readily be absorbed by the HME element; standing condensation more readily breeds harmful pathogens; and thermal insulation maintains the temperature of the breathing gases. 
Furthermore, arguendo that Chu was not in the field of Applicant’s endeavor (though shown above), Chu is pertinent to the particular problem with which the applicant was concerned.  Specifically, Applicant particular problem is thermal insulation of the housing around the HME element. Chu is directed to the problem of thermal management and insulation, specifically, Chu is directed to an apparatus that thermally manages high humidity breathing gases that come into contact with the walls of a component at a relatively lower temperature by providing thermal resistant walls (See Chu: Pg. 13, ln 32 to Pg. 14, ln 4). Therefore, one of ordinary skill in the art would conclude that Chu is reasonably pertinent to the particular problem with which the Applicant was concerned and would look to Chu to modify the wall of the housing for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8)
Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the 35 U.S.C. 103, one of ordinary skill in the art would look to Chu to modify the wall of the housing for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8) because the HME element is not in contact with the wall and moisture in vapor form would more readily be absorbed by the HME element and standing condensation more readily breeds harmful pathogens. As such, the reduction of condensation taught by Chu would beneficially reduce sources of harmfully pathogens. Furthermore, Chu teaches the foamed plastic material as a thermal insulator thereby beneficially maintaining the temperature of the breathing gases. 

Applicant asserts that Marler fails to disclose the hollow tubular sleeve by referencing elements shown in the embodiment of Fig. 4-6 of Marler, Pg. 8.  However, in the 35 U.S.C 103 rejection Examiner relies on the elements of the embodiment shown in Fig. 7-10.  Therefore, Applicant’s arguments are moot because they do not apply to the previous or current 35 U.S.C 103 rejection utilizing Marler. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785